Exhibit 10(iii)(A)(5)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below a Performance Unit
Award (the “Award”) to be settled in cash and/or shares based on the value of
the corresponding number of shares of the Company’s common stock (the “Shares”).
The terms and conditions of this Award are set forth in this Award Agreement
(the “Agreement”), and in The Interpublic Group of Companies, Inc. 2009
Performance Incentive Plan (the “Plan”), which is attached hereto as Exhibit A.

 

Date of Award

 

  

<  >

 

  

Participant’s Name        <  >

 

Target Number of Shares to be Awarded Upon Vesting    <    > End of Performance
Period                            . Vesting Date   

Subject to the terms of the Planthe vesting date is the              anniversary
of the date of grant, or such later date as specified in the following
paragraph.

 

Notwithstanding anything herein to the contrary, if the audit to the Company’s
consolidated financial statements for the years included in the Performance
Period (the “Audited Financials”) has not been completed more than fifteen (15)
days prior to the date specified above, the vesting date shall be delayed until
the earlier of (i) the thirtieth (30th) day after the completion of the Audited
Financials for the years included in the Performance Period or (ii) the date the
Actual Shares Awarded (as defined below) are delivered. Except as otherwise
provided in the Plan, any portion of this Award that is not vested on the date
the Participant ceases to be an employee of the Company and its Affiliates shall
be forfeited.

Actual Shares

Award

   The “Actual Shares Awarded” (to the extent vested) shall be between 0 and 2
times the “Target Number of Shares to be Awarded Upon Vesting,” as determined by
the Committee based on the achievement of the Performance Criteria described in
the the Award Letter from Interpublic. [Form of Actual Shares Awarded may be
made in cash, Shares, or a combination as prescribed in Section 7(b) of the
Plan].

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

LOGO [g64628g63w22.jpg]

Fabrizio Alcobe-Fierro

Vice President, Global Compensation

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

 

  

Participant’s Signature,

to be provided electronically



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Achievement of Performance Criteria    Subject to the terms of the Plan, the
Committee shall have sole and exclusive discretion to determine whether and the
extent to which the applicable Performance Criteria have been achieved, and the
corresponding number of Actual Shares Awarded. Vesting    All Shares payable
pursuant to this Award shall be transferred to the Participant no later than
March 15th of the first calendar year after the calendar year in which the
Vesting Date set forth in the cover page occurs. Tax Withholding    As set forth
in the Plan, the Company may be required to withhold income and employment taxes
when Shares are transferred to the Participant. The Company will withhold the
necessary number of shares to pay such taxes, unless the Participant indicates
via the Company’s stock plan administrator, currently UBS Financial Services, no
later than two (2) business days prior to the vesting date, that he/she will pay
the taxes in another manner. In any event, the Participant remains responsible
at all times for paying any income and employment taxes with respect to this
Award. In the event that the Participant relocates to another country the
Participant is responsible for notifying the Company of such relocation and is
responsible for compliance with all applicable tax requirements. The Company is
not responsible for any liability or penalty relating to taxes (including excise
taxes) on compensation (including imputed compensation) or other income
attributed to the Participant (or a Beneficiary) pursuant to this Agreement,
whether as a result of the Participant failing to make timely payments of tax or
otherwise. Interpretation and Construction    This Agreement and the Plan shall
be construed and interpreted by the Committee, in its sole discretion. Any
interpretation or other determination by the Committee (including, but not
limited to, correction of any defect or omission and reconciliation of any
inconsistency in the Agreement or the Plan) shall be binding and conclusive.
Entire Understanding    This Agreement and the terms of the Plan constitute the
entire understanding between the Participant and the Company and its Affiliates
regarding this Award. Any prior agreements, commitments, or negotiations
concerning this Award are superseded.

 

-2-